ORDER
Judges Reavley and Wiggins voted to deny plaintiff appellant’s and plaintiff appellees’s joint petition for rehearing and Judge Reinhardt voted to grant the petition for rehear*1050ing. Judge Wiggins recommends rejection of the suggestion for rehearing en banc and Judge Reinhardt votes to accept the suggestion for rehearing en banc.
The full court was advised of the suggestion for rehearing en bane. An active judge requested a vote on whether to rehear the matter en banc. The matter failed to receive a majority of the votes of the nonrecused active judges in favor of en banc consideration. Fed. R.App. P. 35.
The petition for rehearing is denied and the suggestion for rehearing en banc is rejected.